DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 04/30/2021, with respect to the objection to Claim 21, have been fully considered and are persuasive.  Claim 21 has been cancelled, and the limitation from Claim 21 incorporated into Claims 1 and 18 does not contain the informality previously present in Claim 21; therefore, the objection to Claim 21 has been withdrawn. 
Applicant’s arguments, see Page 8 of the response, filed 04/30/2021, with respect to the rejection of Claim 22 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  Claim 22 has been cancelled; therefore, the rejection of Claim 22 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 8-10, filed 04/30/2021, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  Allowable subject matter previously present in Claim 21 has been incorporated into independent Claims 1 and 18; therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Koichiro Nakamura (Reg. No: 62,970) on 05/04/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 2, Line 1, “wherein each air cavity defines a pressure less” has been changed to –wherein the pressure in each of the plurality of air cavities is less--.
In Claim 2, Line 2, “a pressure” has been changed to –the pressure--.
In Claim 5, Line 2, “a cavity pressure” has been changed to –the cavity pressure--.
In Claim 5, Line 5, “a flowpath pressure” has been changed to –the flowpath pressure--.
In Claim 10, Line 2, “wherein the compressor and the turbine define at least in part a core air flowpath” has been deleted.
The above changes have been made to correct potential antecedent basis issues under 35 U.S.C. §112(b).
Allowable Subject Matter
Claims 1-2, 4-18, and 20 are allowed.  The following is an examiner’s statement of reasons for allowance: Allowable subject matter previously present in Claim 21 has been incorporated into independent Claims 1 and 18; therefore, Claims 1 and 18, as well as all of their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745